Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Paul, Weiss, Rifkind, Wharton & Garrison LLP 1285 Avenue of the Americas New York, New York 10019-6064 January 4, 2008 Via EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Trian Acquisition I Corp. Registration Statement on Form S-1 (File No. 333-147094) Ladies and Gentlemen: On behalf of our client, Trian Acquisition I Corp., a Delaware corporation (the Company), we submit in electronic form for filing Amendment No. 3 to the Registration Statement on Form S-1 (Amendment No. 3), together with Exhibits, marked to indicate changes from Amendment No. 2 to the Registration Statement on Form S-1 filed with the Securities and Exchange Commission on December 31, 2007. We also submit for your review a draft of our opinion to be filed in a subsequent amendment as Exhibit 5.1 to the Registration Statement. If you have any questions concerning the foregoing, please do not hesitate to contact either John C. Kennedy at (212) 373-3025 or the undersigned at (212) 373-3124. Very truly yours, /s/ David S. Huntington David S. Huntington cc: John C. Kennedy, Esq. Paul, Weiss, Rifkind, Wharton & Garrison LLP Brian L. Schorr, Esq. Trian Acquisition I Corp.
